Opinion by
Mr. Justice Stewart,
The present appeal simply presents in another aspect the case that was before us in 238 Pa. 395. There the appeal was from a decree enjoining the Manufacturers Light and Heat Company from disturbing the connections through which the several churches of the Borough of Glenfield were being furnished with a. supply of gas free of cost. Without discussing any of the several *350grounds on which, the appellant company rested its right to interfere and prevent the use of the gas, we dismissed the appeal solely on the ground that having accepted the franchise granted it by the borough under an ordinance in which it is stipulated that the company, among other things required of it, would furnish to the churches of the borough a supply of gas free of cost, it was not in position to resist the demand so long as it was exercising the franchise so obtained. Subsequently the Borough of Glenfield, the light and heat company assenting, repealed the ordinance under which the company had entered upon the public streets and laid its pipes, and adopted a new ordinance which conferred upon the light and heat company the same rights and privileges which were conferred by the earlier ordinance, but imposing no obligation on the light and heat company to supply free gas to the churches. Thereupon the light and heat company, appellant here, filed its petition setting forth this subsequent action by the borough authorities, and asking that the injunction theretofore granted enjoining it from denying to the churches a free supply of gas be dissolved, because of the changed situation. To this petition the churches, appellees here, replied, admitting the facts set out in the petition, but denying the power of the borough to deprive them, against their consent, of their right to a free supply of gas as provided in the earlier ordinance, their contention being that they were in the enjoyment of a vested right.
It will be recalled that the churches were not parties to the contract under which the predecessors of this company obtained the franchise of the public streets, and under which the churches claimed the right to free gas; that they were strangers to the contract and strangers as well to the consideration; and that they have made no expenditure relying upon the ordinance. If under these circumstances the borough had the right to terminate the original contract with the company, and the *351effect of so terminating it was to put an end to the company’s obligation to furnish gas to the churches free of cost, unquestionably the injunction heretofore granted should be dissolved. Whether the repeal of the earlier ordinance, and the granting by later ordinance of the same franchise as that conferred by the earlier, put an end to the company’s obligation to furnish' free gas, is a pure question of law, and is not a subject to be inquired into at equity: Grubbs App., 90 Pa. 228; Saltsburg Gas Company v. Saltsburg Boro., 138 Pa. 250. There are no equities here on either side which take this case out of the general rule. Should the light and heat company do all that it threatened, the .only loss inflicted could be easily and accurately ascertained, and, if done, without right, complete compensation for the injury inflicted could be made in damages recoverable at law. The appeal is sustained, and it is now ordered that the injunction heretofore ordered restraining the light and heat company from denying the churches of Glenfield Borough free gas be dissolved; the costs on this appeal to be paid by the appellee.